     TRULINCS 14825067 - BOLZE, DENNIS R - Unit: COL-A-A                                                         Fl
     --, -- ' -'- -------------------------------------------------------- :----------- .----------APR 2 7 2020 . --------
     FROM: 14825067
     Tq:     i
                                                                                                   ,_.   -·).:,· . Clerk, u. s. Distr'icr cctLrt
1    SUBJ~CT: Letter to Clerk of Court                                                                       • Eastern District of tei'nnessee
     DATE: 04/19/2020 05:22:34 PM                                                                                         At Knoxville
                                                                                                                                   :r .·
     FROM: : · Dennis R. Baize                                                             Priority Mailing Number:
             Reg. No. 14825-167                                                          9114-9023-0722-4645-6344-33
     FCC Coleman Low
             P.O. Box 1031
             Coleman, FL 33521-1031

     DATE:         April 20, 2020                                                                                                   .•

     TO:          Clerk of Court's Office
             '    U.S.District Court
                  800 Market Street
                  Knoxville, TN 37902

                             RE: FILING 0F A MOTION TO SUPPLEMENT THE EMERGENCY AND URGENT
                                              MOTION WITH THE COURT

           Dear Clerk:
i.           I


              i I have enclosed a Matin to Supplement to the Emergi:mcy and Urgent Motion fo,r Compassionate Release in light of
           th~ COVID-19 pandemic the has infected the prison at FCC Coleman Low. Please docket the motion on my behalf and

       : ad\;ise the Court of its emergency request.
             I


                 Thank you so much for your consideration, I am praying for all of you folks to come through this without S',;lffering

                             ily member, friends, or associates.   He is faithful.




                 Case 3:09-cr-00093-TAV-CCS Document 166 Filed 04/27/20 Page 1 of 13 PageID #: 3199
TRUUNCS 14825067 - BOLZE, DENNIS R - Unit: COL-A-A ····                                                       Fl
-----------------------------------------------
     1
                                                ------------------------------------------------------------
                                                                                        APR 2 7 2020,
     i
FROM: 14825067
TO: I                                                                                                      'Clerk, U.S. District Court
SUBJECT: Supplement to Motion for Compassionate Release                                                   Eastern District of Tennessee
DATE: 04/19/2020 06:38:31 PM                                                                                       At Knoxville

                                     IN THE UNITED STATES DISTRICT COURT
                                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                               AT KNOXVILLE
     '
     UNITED STATES OF AMERICA,
                                       ·,-_

                        Plaintiff,

     V.                                                                           Case No. 3:09-CR-00093-1 ·
                                                                                           3:12-CV-00473

    DENNIS ROGER BOLZE,

                        Defendant.
                                       ..
                    MOTION TO SUPPLEMENT TO EMERGENCY AND URGENT MOTION FOR COMPASSIONATE
                         RELEASE PURSUANT TO TITLE 18 UNITED STATES CODE 3582(c)(1)(A)


               Defendant seeks to supplement his Emergency and Urgent Motion for Compassionate Release pursuant to

    Title 18 United States Code 3582(c)(1)(A) with the following newly discovered facts and legal syntax.


    A:        THE WARDEN'S DENIAL FOR COMPASSIONATE RELEASE:                          A written request pursuant to BOP Program

    Sta'tement 5505.50 for compassionate release was filed with the Warden at FCC Coleman Low on April 7, 2020.                    On

    April 12, 2020, although the Warden in her response to the written request, did not indicate a denial was. made at that

   time, on April 16, 2020, two days after Dennis filed his emergency motion the Warden's denial was given to Dennis

   the Unit Team's central office at 8:15am.          The denial was back-dated to April 10, 2020. See Exhibit A.


   B:         THE BOP's PROGRAM STATEMENT HAS BEEN ALTERED PER THE ATTORNEY GENERAL's AUTHORITY:
                                                                          .           .

   The CARES Aac was signed into law on March 27, 2020 by Presid~nt Trump. The CARES Act (H.R. 748) gave broader
                                            ,.                                .
     !
   authority to the Attorney General (See Sec ·12003(b)(2), where the Director of Bureau may lengthen the maximum
     I                                                                                .

   amount
    I
          of time for which the Director
                                      . •
                                          is authorized to place a prisoner under the first• ·sentence
                                                                                              ,.
                                                                                                       of section 3582(c)(2) of

    Title 18 of the United States Code.
        I
                                                 The Attorney General's M~mo authorized the Director to reduce time served
                                                                                              •   •




    requirement from 50% and 65% (See Exhibit B) to 25% .in order to qualify in its 7 criteria needed for consideration.
        I                                                                                 •           •

     l
    P,age 1




            Case 3:09-cr-00093-TAV-CCS Document 166 Filed 04/27/20 Page 2 of 13 PageID #: 3200
TRULINCS 14825067 - BOLZE, DENNIS R - Unit: COL-A-A
 '                                                                                                                              .
-----------------------------------------------------------------------------------------------------------
      Courts have followed the Attorney General's directive under the BOP's Program Stateme~t·~505.50(4)(b)-(c). See e.g.,

      United States v. Brannan, 4:15-CR-80-1 (S.D. Tex., Apr.2.2020). The Warden did not.             .· ·
                                                                                                                       ·'
      C: COURTS HAVE FOUND THE EXHAUSTION REQUIREMENT MOOT IN THE FACE OF THE PANDEMIC:

                    The current pandemic has entered the Federal. prison system. FCC Coleman. Low in no exception :the. f~st

      spreading COVID-19 virus. Courts, since Dennis's filing of his emergency motion, have found "extraordinary and '

      compelling reasons" to forgo the administrative remedy process. For example, In United States ·v. Sawicz, Case No.

     08-CR-287 (E.D. N.Y. Apr. 10, 2020) is a very instructive case on·oennis's request.

                    On April 5, 2020, Sawicz submitted a letter to the Warden requesting home confinement and citing the CARES
           J                                                                    •                      '!              .
     Act. On April 9, 2020, he submitted a letter to the Warden seeking home confinement pursuant to the FIRST STEP Act.
                                                                ;              --1--      .
     He cited hypertension and indicated that he takes Lisinop_ril and baby aspirin. As ot"the filing of the Court's order he

     had not gotten a response on either. The government opposed, averring that Sawicz had not exhausted all of his

     administrative rights with the Bureau of Prisons. The Court noted that "[A] prisoner· exhausts his administrative rights

     when the BOP fails to bring a motion for compassionate release on his behalf and he exercises all administrative rights

     to appeal, or after the lapse of 30 days from the receipt of _such a request by the warden of the defendant's facility,

     whichever is earlier." 18 USC 3582(c)(1 )(A).

                   The court waived the exhaustion requirement in the case. The court found that "[e]ver, where [administrative]

     exhaustion is seemingly mandated by statute or decisional law, the requirement is not absolute." Washington v.

     Barr, 925 F. 3d 109, 118 (2nd Cir. 2019). The court went on to say that "[A] court may waive an administrative

     exhaustion requirement 'where [exhaustion] would be futile, ... where the administrative process would be incapable

     of1 granting adequate relief ... [or] where pursuing agency review would subject [the person seeking relief] to undue

     pr~judice." Further, "[U]ndue delay, if it in fact results in catastrophic health consequences·, ca·n justify waiving an
       :                                                                                     . .    ..        .
     administrative exhaustion requirement for any of those three reasons." Id at 120-21.

                   The court determined that the COVID-19 outbreak at FCI Danbury (lik~ FCC Coleman Low) combine~ with


     1).         See PSR at 94-97 stating Dennis suffers from Hypertension and attached Exhibit C demonstrating his active
                 medications including Lisinopril and baby aspirin to name a few.            ·

     Page 2




               Case 3:09-cr-00093-TAV-CCS Document 166 Filed 04/27/20 Page 3 of 13 PageID #: 3201
TRULINCS 14825067 - BOLZE, DENNIS R - Unit: COL-A-A
--· --------------------------------------------------------------------------------------------------------
   Sawicz's risk of suffering sever complications because of his hypertension justified waiver. "[T]he delay that the

   defendant would experience if he had to wait for thirty days to expire before pursuing a motion for compassionate

   release in this court would put him at significant risk of suffering catastrophic health consequenees."

                  The court also stated that extraordinary and compelling reasons warrranted Sawicz's release by way of the

   CbVID-19 pandemic combined with Sawicz'a particular vulnerability to complications from COVID-19 because of his

   hypertension.
                                                                 .                .                                  •
                  The court then evaluated the 3553(a) factors to ·determine whether to grant a reduction in sentence here.

   The court acknowledged that his was a serious charge a~d that Sawicz had already violated one term of supervised
                                                                                                   -~-
   release. However, that "[d]oes not justify keeping the def~ndant in prison amidst an outbreak of a potentially deadly
                                                                     '            .
   virus to which he is particularly vulnerable."

                  Finally, the court evaluated whether Sawicz was a·danger to the safety of any other person or to the

   community. The court noted that when Sawicz is released he will quarantine himself with his parents for 14 days and
                                                                --2--
   that in doing so he would pose little, if any risk to the public. The court went on to note that the violation that Sawicz

   was serving his prison sentence on did not involve violen_ce or physical sexual contact.

                Sawicz's compassionate release motion was grant~d and his sentence was red~ced.to time served. He was

   ordered to be immediately released upon receipt of the Court's order (as opposed to 14 days in quarantine at Danbury).
        I



                In another recent example, the District Court in Eastern Michigan examined a motion for compassionate

   release in Miller v. United States, Case No. 16-20222-1 (E.D. Mich., Apr. 9. 2020). ··Miller's medical records show that

   hJ has a history of Hypertension, and Heart Disease. Th~'Court noted jhat at the signing of its order Miller had 14
                                   --3--
   active prescriptions for treatment.

                The court found that the gov-ernment's arguments were unfounded and thc!t Miller's req·uest was due to his

   myriad of serious health conditions and that the COVID-~9 pandemic accentuates his merit9~i6us claims for release.

  The court also determined that waiver of exhaustion coula apply "[w]her_e [exhaustio-~] would 6e futile, either because
                                                                          .             ..        .

 . agency decisionmakers are biased or because agency has already determined tne issue" and "[w]here pusuing


  2).,       See Attached Exhibit D, Release Plan submitted to the Warden for cdnsiderati~n seeking compassionate release.

  3).        See Exhibit C, listing 4 active medications to treat Hypertension.

 ' Page 3




            Case 3:09-cr-00093-TAV-CCS Document 166 Filed 04/27/20 Page 4 of 13 PageID #: 3202
T~ULINCS 14825067 - BOLZE, DENNIS R - Unit: COL-A-A
                                                                                                           .                           .
-----.------------------------------------•✓------------------------------------                               .•~-------------~----------




                                                                                                                            . ..
                                                                                                                           •-·
                                                                                                                          ....
                                                                                                                             .. .
      agency review would subject plaintiffs to undue prejudice." Washington, 925 F. 3d at 118. ·

               The court also determined that a sentence reduction was consistent with applicable policy statell'lents by the
                                                                 )

      Sentencing Commission.                                     . 'i.

               Miller had stated that he had experienced extraci;dinary and compelling circumstances under 1.t'.usc·3582-
        1                                                            •                         •           •             ~                 •



      (c)(1 )(A)'s "catch all" provisions. "fhe court noted that "[p]rlson populations are subject to heightened vuirierapility"
        ;                                 .. •.                                                                    !

      tolthe COVID-19 pandemic. The court went on to note that "[t]he presuasuve precedent for granting compassionate
  .     I                                                                      ..                  .

      re.lease under the current circumstances is overwhelming," citing other cases where courts granted relief to similarly
        '                                                                           i•                         •                       •


      situated inmates.    See attached Exhibit E collecting cases.
                                                                           .
                                                                         .The court·went on to note that Miller, at 69 ye~rs
                                                                                     .                 .                               .
      old, was at higher risk of falling severely ill from COVID-19. "[T]he GDC also states that defendants with underlying

      m~dical conditions, such as chronic congestive heart disease and Hypertension have           a hlgher risk of severe~llness,
      Miller suffers from all three." As a result of all of this, the court found that there was extraordinary and comp~lling

       reasons for his release ..

               Miller's Motion for Compassionate Release from Custody was granted as time reserved. also see ·united States

      v. 1Coker, Case No. 3:14-CR-085 (E.D. Tenn, Apr. 15, 20~0); United States v. You~g. No. 2:00-CR-00002-1 (M.D. Tenn.,

      Mar. 4, 2020)                                                                                                              ...
                                                      CONCLUSION

              These particular cited cases, deal with a defimdant who is similarly placed as Dennis in their request for

      compassionate release with the same underlying medical C<?nditions and have a heightened risk of suffering the

      consequences of a catastophic health consequences due to the current COVID-19 pandemic. These additi~nal recent

      cases are offered in an effort to supplement Dennis's original motion with facts, case citations and legal synta)$:.
                                                                                                                        •·
      Dennis prays the Court moves quickly, considers his merits to reduce his sentence to time served, where he wffl~

 .; according to his release plan, self-quarnatee for 14 days or until the "sta          ome order" is lifted in the State qf •

 · Tennesee, whichever is greater.
        !
                                                                                                                                 ., ..
                                                                                                                                  ..   ~



      DATED: April 20, 2020                                                                                                                    ,;


                                                                     Dennis R. olze, o se
                                                                     Reg. No. 14825-067
                                                                     FCC Coleman Low
                                                                     P.O. Box 1031
                                                                     ·Coleman, FL 33521-1031

        Case 3:09-cr-00093-TAV-CCS Document 166 Filed 04/27/20 Page 5 of 13 PageID #: 3203
TRULINCS 14825067 - BOLZE, DENNIS R - Unit: COL-A-A
                                        ~-.
                                                                                                    .
-----------------------------------------------------------------------------------------------------------
               .
                                                                                                                       .

      :                                       ,.
FROM: 14825067
TO:                               ..
SUBJECT: Supplement to Motion - COS -i
DATE: 04/19/2020 05:25:15 PM

                                                   DECLARATION

        I, Dennis R. Bolze, having read the above Motion to·supplement to Erner ncy and Urgent Motion for
Compassionate Release Pursuant to Title 18 United States Code 3582(c)(1 )(A      fy that the facts, case citations,
   and legal syntax are true and correct to my own personal knowledge oft os acts and events and is made freely
   under the pains and penalties of perjury on this the 20th day of April, 20 0.                       ·          ·




                                                                                                                           _..,~
                                                                                                                           '•




                                                                                                 .                         ..      :.,,'




                                   CERTIFICATE OF SERVICE AND COMPLIANCE·

            I, Dennis R. Bolze, hereby certify that a true and correct original was presented to prison authorities for
     forwarding on this the 20th day of April, 2020 with first-class postage attached using Priority Mail #911_4-9023-
     0722-4645-6344-33, addressed to the United States District Court's Clerk Office for filing·. All parties:of record .will
receive notice of the filing through the Court's ECF database and may retrieve a true and correct copy at their.
convenience.



          The nation is currently under a stay at home order, with the Federal prison system in total lockdown: Thus,
     the only means available to petitioner is through the Trulincs email system to rep e the supplement. There is
     no access to typewriters or word•processors at this time. For those extraor ·na     rcumstances, petitioner
     requests the Court excuse ay default in preparing this supplement in accori ance o any Rules or Local Rules of
     the Court.                                                  ·          d.~~~·k:-_,:__ ___




          Case 3:09-cr-00093-TAV-CCS Document 166 Filed 04/27/20 Page 6 of 13 PageID #: 3204
                       (~                                (~
                        '··
                                           U.S. Department of Justice
                                           Federal Bureau of Prisons
                                           Federal Correctional Complex-LOW
                                           P.O. Box 1021
                                           Coleman, Florida 33521-1021

                                           April 10, 2020

   Name:                      Bolze, Dennis R
   Register Number:           14825-067
   Housing Unit:              A-1

   RE:   Request for Compassionate Release/Reduction in Sentence

   You requested a reduction in sentence (RIS) based on concerns
   about COVID-19. After careful consideration, your request is
   denied.

   Title 18 of the United States Code, section 3582(c) (1) (A),
   allows a sentencing court, on motion of the Director of the BOP,
   to reduce a term of imprisonment for extraordinary or compelling
   reasons.  BOP Program Statement No. 5050.50, Compassionate
   Release/Reduction in Sentence: Procedures for Implementation of
   18 U.S.C. §§ 3582 (c) (1) (A) and 4205 (g), provides guidance on the
   types of circumstances that present extraordinary or compelling
   reasons, such as the inmate's terminal medical condition;
   debilitated medical condition; status as a "new law" elderly
   inmate, an elderly inmate with medical conditions, or an "other
   elderly inmate"; the death or incapacitation of the family
   member caregiver of the inmate's child; or the incapacitation of
   the inmate's spouse or registered partner.      Your request has
   been evaluated consistent with this general guidance.

   The BOP is taking extraordinary measures to contain the spread
   of COVID-19 and treat any affected inmates. We recognize that
   you, like all of us, have legitimate concerns and fears about
   the spread and effects of the virus.  However, your concern
   about being potentially exposed to, or possibly contracting,
   COVID-19 does not currently warrant an early release from your
   sentence. Accordingly, your RIS request is denied at this time.

   If you are not satisfied with this response to your request, you
   may commence an appeal of this decision via the administrative
   remedy process by submitting your concerns on the appropriate
   form (BP-9) within 20 days of the receipt of this response.



                                                              I
                                                  Date



Case 3:09-cr-00093-TAV-CCS Document 166 Filed 04/27/20 Page 7 of 13 PageID #: 3205
                                                                      ~; -.




   4.  REQUESTS BASED , ON NON-MEDICAL CIRCUMSTANCES
   ELDERLY INMATES
                      .~· . . ·· ·- ,•.·. -- If'"       ·~                   !'. ,•
                                                                                      ·-




   The criteria for a RIS request may inciude the following:

   a. "New Law" Elderly Inmates. · Inmates· sentenced for an offense that occurred .on or after
   November 1, 1987 (e.g., "new law"), who are age 70 years or older and have served 30 years or
   more of their term of imprisonment. 1<1i_



   b. Elderly Inmates with Medical Conditions. Inmates who fit the following criterfa:



    Age 65 and older.

    Suffer from chronic or serious medical conditions related to the aging process.

    Experiencing deteriorating mental or physical health that substantially diminishes their ability to
   function in a correctional facility.

    Conventional treatment promises no substantial improvement t6 their mental or physical
   condition.

    Have served at least 50% of their sentence.


                                                         .               .
   Additionally, for inmates in this category, the BOP should consider the following factors when
   evaluating the risk that an elderly inmate may reoffend:



    The age at which the inmate committed the current offense ..                                                                         •. .


    Whether the inmate suffered from these medical conditions at the time the inmate committed the
   offense.

    Whether the inmate suffered from these medical conditions at the time ·of sentencing arid whether . :.
   the Presentence Investigation Report (PSR) mentions these conditions. •
                                                                                                                                                          ,,.
                                                                                                                                                       {,roi
                                                                                           1                                                          .
   © 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions   ,.L
   and tc1ms and conditions of the Matthew Bender Master Agreement.                                ·            .       .         .             &,    11
                                                                                               .              ··              ··· --. ~\rl t•
Case 3:09-cr-00093-TAV-CCS Document 166 Filed 04/27/20 Page 8 of 13 PageID #: 3206
                                                                                                                                 &~ ~-Ori~
                                                                            ,          .
                                                                            ~·.                                  .                .
                                                                                                                                        ~
                                                                                                                                       ~~
      , The BOP Medical Director will develop and •issue medic;al criteria t~f help evaluate thej~mate's
        suitability for consideration under this RIS category.
•1                                                          •:·-- ·-··•··   ~l-.•~ .                                                               .     -.-       .
                                                                            :~   ..•
                                                                                  .            .                                                               .
        c. Other Elderly Inmates. Inmates age 65 or older who have served the greater of 10 years or
        75% of the term of imprisonment to which the inmate was sentenced.




                                                                                                                                                                   ·,




                                                                                                                                             .,




                                                                                                                                                  ,.
                                                                                                                                                   •.·



                                                                                                                                                                   proi
                                                                                           2                                                             ~
        © 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to th(estrictio·~s
        and terms and conditions of the Matthew Bender Master Agreement.                                                              0I 8
                                                                                                                                .h           .
                                                                                                                         .Alf' . \\ ·.·.
     Case 3:09-cr-00093-TAV-CCS Document 166 Filed 04/27/20 Page 9 of 13 PageID #: 3207
                                                    .. ..·-
                                                                                                                        V"'"' fl e'-;'k .·
    COLEMAN FCC                                                 (352) 330-3252                     Do not take this
    846 NE 54TH TERRACE, COLEMAN, FL 33521                                H-15                     medicine if you
                                                                                                   are pregnant.
    988948-COX c ,r,~::. ! ! :•,IDi~ffi f,lt-.'."T9>o'S 'C:a;.03/31/2020 _
    BOLZE, DENNIS R                                            14825-067 -                                   May cause
    COL-A03040L
    Take one tablet (40 MG)
    by mouth each day to
                                                                          _
                                                                                     =                       dizziness.
                                                                                                   Medicine may impair y our
                                                                                                ability to dri\-·e or operat e
                                                                                                machine ry . Us e care until you
                                                                                                kno w how 1t al!'ects yo tL


    control blood pressure
    Lisinopril 40 MG Tab                                                                                      Round
        lot:NB903421        Exp :04/06/2021
                                                                                                              Yellow
   Don't confiscate before: 07/05/2020
   112\ Refills 0_
                 4/06/20~0            .     03/31/2021 .,                               50
                                                                                                              422/IG
CAl/llolt i\fdlru~1i!tl'~im,c,,t~lmlru!fll0nl'pg11Doojn,,dmstt,11,t.r,vlmp,,,Kti,oq,,e-.c- ,.


                                                                                                     COLEMAN FCC
                                                                                                      846 NE 54TH TERRACE, COLEMAN, FL 33521

                                                                                                      BOLZE, DENNIS R
                                                                                                      COL-A03040L
                                                                                                                                                  .         (352) 330-3252

                                                                                                      988946-COJ( ~- ,,::;-'-i-c',:Dn:'c: ,.1.>:TWl'i•~•a-03/31/2020 -
                                                                                                                                                           14825-067
                                                                                                                                                                      H-19




                                                                                                                                                                      _
                                                                                                                                                                                     = s---           Uo not chew o.- crush .


                                                                                                                                                                                                 '• a•~,,n ,;i [• ·:, r. ,-,1 ,_;.,. l ·'1•~ ~·-?
                                                                                                                                                                                                 ;)/<'- _: ~      i"'lo:1 "' '. I ::,:,; :3 1.: :ir~
                                                                                                                                                                                                 me,;r,-, ... :, ,) f   ~:-- ••;;,   ::.r:, ; c::~.;o,!ir.,;
                                                                                                                                                                                                 ·"' 0.,· ,.-i ..-J·.r ~,:,:,•· ,); ~1 ; ir-..•;c ; 1

                                                                                                      Take one tablet (81 MG)
                                                                                                                                                                                     -----                       Med icine should
                                                                                                                                                                                                                 be taken 'tiith
                                                                                                      by mouth daily
                                                                                                                                                                                      --                         pl enty of ':later.




                                                                                                      Aspirin 81 MG EC Tab
                                                                                                               lot:P118183           Exp:04/06/2021                           #30
                                                                                                                                                                                      ---
                                                                                                                                                                                      -
                                                                                                                                                                                                  0                     Round
                                                                                                       Don't confiscate before: 07/05/2020
                                                                                                      112\ Refills 04/06/2020                            .      03/31/2021. 36
                                                                                                                                                                                   ,              Q                     Yellowl
                                                                                                 CAl/llo:Cll"lrJ~~l!tl'~iv:,!m,ft!mrugtM/11P<Jl'llO!r!.'<tlm lffill'i•_,p,,,!EOO.'<!,e,c,.,.,_


      COLEMAN FCC                                             (352) 330-3252          _ May cause
      846 NE 54TH TERRACE, COLEMAN , FL 33521                           H-01                dizziness.
      988985-COX '.. :p~?. 'c /,lf)t" ECl MA~;Oj-lVC"':!:,:-03/31/2020 -     • Ava.d prolonged or
      BOLZE, DENNIS R
      COL-A03040L
      Take one tablet by mouth_
                                                             14825-067
                                                                                        =
                                                                             exc~ &i ve CKp ~ r e to di rec t
                                                                             a nd/ or' a rtihcwl :GU nli g ht
                                                                              vv hil c t akin g th 1& med1c1n e

                                                                                                      If you dl1! pregn.:in t or
                                                                                                      c ~ becoming preq,'-lflt,
                                                                                                      you shoud disttKo; the use 0 1
                                                                                                      thr. mecic.1tion with ycu
      each morning to control
                                                                                        ---
                                                                                                      doct or or ph.lrmalist .



      blood pressure          -
      Triamterene/ HCTZ 75 MG/-'>0 MG Tab
            Lot:31 02893        Exp:04/07/2021
                                                      #30-
                                                                                        ---            Crp
                                                                                                       0
                                                                                                                  Round
                                                                                                                  YellowTH
       Don't confiscate before: 07/06/2020
      (12) Refills 04/07/2020              -. 03/31/2021 1
                                                                                                       8          2/MYLAN
   CAUTIOR:l'l<Wll l~bll\'(/!f:\mrUi.~fti.~ffl/%'
                   -                   -    -
                                                 tli!h'j1Jb, !'tl!Hfillii\~~""""'·
                                                                                                           COLEMAN FCC                                (352) 330-3252                                                Do no! lake other
                                                                                                                                                                                                                    medicines without
                                                                                                           846 NE 54TH TERRACE, COLEMAN, FL 33521               o-1s                                                y our doctor's adv!ce
                                                                                                           985697-CC)( Bonnet-Engebretson. Leonor Mal3/1012020 -
                                                                                                                                                                                                                    . Avoid grapefruit
                                                                                                           BOLZE. DENMIS R                           14825-067 -
                                                                                                                                                                                                                    , or grapefruit Juice
                                                                                                           COL-A03040L                                          _
                                                                                                           Take one tablet (40 MG) by       -                                                        ned • t.J t1o n             ,f     you a r t:!

                                                                                                           mouth every night at bedtime for -
                                                                                                           control of cholesterol ***NOTE
                                                                                                           DOSE and STRENGTH***             __.
                                                                                                                                                                                          =           r cg n Jn t , ol<1n to b e.:orne
                                                                                                                                                                                                      n:gan I , or a r e b r ea s tfeed in g




                                                                                                           Atorvastatin 40 MG TAB
                                                                                                                Lot:D154079         Exp:02/28/2021
                                                                                                           Don't confiscate before: 06/08/2020
                                                                                                                                                                                   #30 -              0
                                                                                                                                                                                                      ~ Oval Yellow
                                                                                                                                                                                                                                     154/SG

                                                                                                       CA~itk~i~~~~f~~                    ~      l0<"f~Oll-q1~ l ~ ~ ~ f J ld1e, ~e,




        Case 3:09-cr-00093-TAV-CCS Document 166 Filed 04/27/20 Page 10 of 13 PageID #:
                                            3208
TRULINCS 14825067 - BOLZE, DENNIS R - Unit: COL-A-A .
                                                      .                                     .                                 .
      :                                      "I               .                        .        •       .                                 ..
      I                                                                                     •


FROM: 14825067
TO: K$ffman, Angela           .
SUBJECT: RELEASE PLAN - DENNIS R. BOLZE
DATE! 04/16/2020 06:42:02 AM


                                                  RELEASE PLAN FOR DENNIS R. BOLZE - ccint.

              Mr. Larry Resezenski, a life long closest friend, who lives at 205 Main Street, #207 located in Horsehead Beach,

     Florida and drives a black 2016 Ho11da Ridgeline, Florida ,Tag Number GMA-D58 can pick me up at the prison in                             a-~?ut_
      '   '                   .                                                                                       .               .         ~
     t»io hours after notice from authoriti_es.
      I
                                                      Mr. Resczenski is an authorized person on my visitation list and will drive me
                                                                                                                          •
      I

     directly to Knoxville, Tennessee. This contact number is (352},_792-5806 .
                                                  .
              Ms. Angela Maria and Valerie Lyn~ Kauffman, my step-daug~ters, live at 1208 Rain Tree Road, located in Knoxville,

     Tennessee (PSR at 93). Angela has ewned her own home for about 7-8 years and is a General Manager at a major

     restaurant chain located in Knoxville. Her contact number is (865) 548-3317.

              Both daughters work at the chain, in one upper management position or another, since -they take a night deposit

 ,   tp the bank and bring change back from the bank, they qoth have concealed carry permits. . They want very much to

     ~o whatever to ensure my safety during this pandemic. · They will obtain a place for me, in.the form of an Extended

     ~tay facility in the Cedar Bluff Road area or at Turkey Cr_~ek in Knoxville, that is a·pproved by probation .
                                                                             ,.
                                                                             .
               They will ensure that I am able to go to my heart doctoi;.Mr. Norman Lindell (PSR at 94-97) for check ups,
      I                                                                 •.             •
     examination, and medication as needed. In addition, I wiJ_
                                                              I sel:'q)Jarantine myself for 14 days or until the "stay at
                                                                                 ,,." ,~:.
                                                                             -'" •.1 ·,. :
                                                                                                    .
                    .                                                             .
     h?me order" in Tennessee is lift, whichever is greater and witt-.g_i1idance from probation.
                                                                                            .       .
              · Finally, at the appropriate time, I will seek part-time empb0r,ent in sales to supplement my social security
                                                                                       ·'                   ~
                                                                                                                                  .



                                                                                    .,
 ' benefits, again with guidance from probation.

                                                                                           .'
                                                                                   .       ·.




                                                                                 ..
                                                                                                                '··
                                                                             .   :...

              Case 3:09-cr-00093-TAV-CCS Document 166 Filed 04/27/20 Page 11 of 13 PageID #:
                                                  3209
                                                                                                                         -:   . ·.. · ··


TRULINCS 14825067 - BOLZE, DENNIS R - Unit: COL-A-A
-----------••-••••--•••-•------------------••-------------------•----••. ---------a••-----------•• .-•--•••••
                                                                                                                    ..
FROM: 14825067
TO: !
                                                                                                                   .,•,_.-. . .
                                                                                                                         i .
SUBJECT: Supplement - Exhibit E
DATE: 04/19/2020 06:14:45 PM

                               RECENT CASE RULINGS ON COMPASSIONATE RELEASE
                                                                                                                    ·-·· .
          The following is a list of recent District Court rulings concerning the pandemic, prisoners with underlying· medical
                                                                                                                       ., '
      I
                                                                                                                     .r, ·
     conditions, who received compassionate release with time served .
      i
      Wnited States v. Francis Raia, 18 -CR-00657 (D. N.J. Apr. 2, 2020); United States v. O'Bryan, No. 96~CR-10076_.03-
JTM, 2020 WL 869475 (D. Kan., Feb. 21, 2020); United States v. Mondaca, No. 89-CR-0655-DMS, 2020 WL 102902•1'°·
  '. (S.D. Cal., Mar. 2, 2020); United States v. Young, No. 2:00-CR-0002-1, 2020 WL 1047815 (M.D. Tenn., Mar. 4,. • · •
  , 2020); United States v. Davis, No. PJM OO-CR-424-2, 2020 WL 1083158 (D. Md., Mar. 5, 20.20); United States v.
     Perez, No. 88-CR-10094-1-JTM, 2020 WL 1180719 (D .-Kan., Mar. 11, 2020); United States v. Redd, No. 1-97-CR-
  ' 00006-AJT, 2020 WL 1248493 (E.D . Va., Mar. 16, 202.Q); United States v. Chan, No. 96-CR-00094-JSW-13)(N.D.
     Cal., Mar. 31, 2020); United States v. Maumau, No. 08-CR-00758-TC-11 (D. Utah, Feb. 18, 2020); United States
     v. Brown, 411 F. Supp. 3d 446, 449 (S .C. Iowa, 2019); United States v. Urkevich, No. 03-CR-00037 (D. Neb., Feb.
      14, 2019); United States v. Vilanueva, No. 18-CR-472-3·(KPF)(S.D. N.Y., Apr. 8, 2020); United States v. W_inckler,
     No. 13-CR-318 (W.D. Pa., Apr. 3, 2020); United States v. Lowry, No. 18-CR-882 (S.D. N.Y., Apr. 6, 2020); United
     States v. Smith, No. 12-CR-133 (JFK) (S.D. N.Y., Apr. 13, 2020); United States v. Coker, No. 3:14-CR-085_(E.D.
     Tenn., Apr. 15, 2020); United States v. Gentille, No. 19-CR-590 (KPF)(S.D. N.Y. Apr. 9, 2020); United States v.
     Qecator, No. CCB-95-CR-0202 (D. Md., Apr. 6, 2020); United.States v: Kataev, No. 16-CR-763-05 (LGS)(S.D. N.Y.,
     ,4.pr. 14, 2020); United States v. McCarthy, No. 3:92-CR-0070 (JCH)(D. Conn., Apr. 98, 2020); United States v.
     Almontes, No. 3:05-CR-58 (SRU)(D. Conn., Apr. 9, 2020); United States v. Perez, 17-CR-913-3 (AT)(S.D. N.Y.,
     Apr. 1, 2020); United States v. Milan, No. 91-CR-685 (L,AP) (S.D. N.Y ., 2020); and United States v. Bin Wen, No.
     6-17-CR-06173 EAW (W.D. N.Y., Apr. 13, 2020).                                               .;

     This list is not exhaustive, but only what is available through the prison's law library as of this filing.
     I                                                                                     .           .




                                                                                                                    -\~" .'




          Case 3:09-cr-00093-TAV-CCS Document 166 Filed 04/27/20 Page 12 of 13 PageID #:
                                              3210
~Yl.
•Pa                                                                                                                                   ·"'ar
                                                                                                                                       ,5
                                                                                                                                     .~•~
                                                                                                                                     ... QI
                                                                                                                                     .Q
                                                                                                                                     ... 0
                                                                                                                                            .0

                           1006           37923                                                                                       tl
                                                                                                                                     D.
                                                                                                                                   . mo
                                                                                                                                     .5 ai
                                                                                                                                     'tl     u
                                                                                                                                     Iii~
                                                                                                                                     .. QI
                                                                                                                                     .!:Ul


IORITY®
                                                                                                                                     QI -
                                                                                                                                     Ill
                                                                                                                                     ::,
                                                                                                                                          .B
                                                                                                                                           Ill
                                                                                                                                      ... 0
                                                                                                                                     J:! D.
                                                                                                                                     ~uj
                                                                                                                                      QI :::,




1VIAIL                                                                                                                               ~@
                                                                                                                                     'tl IL
                                                                                                                                     C1J

                                                                                                                                     ~~
                                                                                                                                     0 •
                                                                                                                                     ... QI
                                                                                                                                            ::! .
                                                                                                                                                    '
                                                                                                                                      a.iii
                                                                                                                                     .!!i   ID
                                                                                                                                     'tl ...
                                                                                                                                      C ,._
                                                                                                                                      cu ,2
                                                                                                                              \      \u .....0
                                                                                                                                     -c
                                                                                                                                     ? Ill
                                                                                                                                      QI -

rrED ST/lTES                                                 APR 2 7 2020                                                            1/l Cl
                                                                                                                                     m·~
'TllLSERVICE ®                                                                                                                       t; cu
                                                                                                                                      0.:.::


;ps TRACKING #
                                                      Clerk, U.S. District Court
                                                     Eastern District of Tennessee                              TO:
                                                                                                                                     ~~...
                                                                                                                                     :::,._
                                                                                                                                            .c
                                                                                                                                                    '
                                                                                              C U:/ZI~ .t}I~ cf:)~ .·
                                                                                                                                      QI
                                                             At Knoxville                                                            .c     1-
                                                                                                                                     :: ;:;
                                                                                                                                      0 .,
                                                                                                                                  . t:>i....

Im III 111
023 0722 4645 6344 33
                                                                            .,,
                                                                       To schedule free
                                                                       Package Pickup,
                                                                      scan the QR code.
                                                                                              /!l£p15T;Z~vf ~,z7'
                                                                                              &vo /J14tt1Q;j'5r40:1 ·
                                                                                                                                      QI QI
                                                                                                                                      0.-C
                                                                                                                                      e-2!
                                                                                                                                      a. ...
                                                                                                                                      QI
                                                                                                                                   . .c   C:
                                                                                                                                     .... 0
                                                                                                                                     ~:g
                                                                                                                                             0
                                                                                                                                                    !




                                                                                              /~o,tt/,?u;:;   /µ'                    m-
                                                                                                                                     co
                                                                                                                                     m>
                                                                                                                                     n, Ill
                                                                                                                                     .:.:: QI
                                                                                                                                     lil.0
                                                                                                                                     0. >,
                                                                                                                                     .. 111
                                                                                                                                     :CE
                                                                                                                                     I-     QI


                                                                                                                                       1
                                                                                                                                      ·~
111111111111111 II I Ill                                                                                                 _J
)001000014
                                  EP14F Oct 2018
                                      Case 3:09-cr-00093-TAV-CCS
                                  OD: 121/2 x 91/2          USPS.COM/PICKUP
                                                                            3211          L
                                                                   Document 166 Filed 04/27/20 Page 13 of 13 PageID #:
